DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on February 25, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 8-12, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
	The terminal disclaimer is entered and the double patenting issues are resolved.
Pertaining to the Applicant’s arguments/remarks, pgs. 8-12, regarding the newly amended limitations of claim 9:
It is noted that a new prior art Hafez is utilized in a new combination as necessitated by the newly presented amendments to the claims.






Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 and 11-16 are rejected under 35 U.S.C. 103 as obvious over Cheng et al. (US 2015/0364603 A1), hereinafter as Cheng, in view of Hafez et al. (WO 2015/112163 A1, see attached document), hereinafter as Hafez.

    PNG
    media_image1.png
    498
    971
    media_image1.png
    Greyscale

6.	Regarding Claim 9, Cheng discloses an integrated circuit device (see Figs. 1-5C, 6A-C, 7A-C, and 10A-C), comprising:
a substrate (see Figs. 2A-C & “Labeled Fig. 2C” above, labeled element “Substrate”; see [0053] “the base semiconductor layer 5, which may also be referred to as a semiconductor substrate” and see [0062] “fin structures 1”);
a gate structure (see Figs. 10A-C element 18, see [0093] “gate structure 18”); and
a first structure and a second structure (see Figs. 2A-C & 5A-C & “Labeled Fig. 2C” & “Labeled Fig. 5A” above labeled element “Plurality of Fins” with labeled “First Fin” and labeled “Second Fin”, including element 1, 5-7, see [0064] “each of the fin structures 1”) each extending from the substrate, wherein each of the first and second structures is in a non-collapsed state (see Figs. 1-5C, 6A-C, 7A-C, and 10A-C the fin elements 1 are in a non-collapsed state),
wherein each of the first and second structures includes a respective lower portion (see Figs. 2A-C & “Labeled Fig. 2C” above, labeled element “Lower Portion”) and an upper portion (see Figs. 2A-C & “Labeled Fig. 2C” above, labeled element “Upper Portion”), wherein the gate structure is above and on sidewalls of the upper portion of each of the first and second structures (see Figs. 10A-C),
wherein a horizontal width of each structure is a distance between opposite sidewall surfaces of the respective structure at the bottom of the upper portion of the structure (see Figs. 2A-C & “Labeled Fig. 2C” above, fin is a rectangular shape which has a uniform width throughout the height),
wherein the horizontal width of each of the first and second structures is less than 5 nm (see [0064] “Each of the plurality of fin structures 1 may have a width W1 of less than 20 nm. In another embodiment, each of the plurality of fin structures 1 has a width W1 ranging from 3 nm to 8 nm”;
The width of each of the structures is anticipated because a first larger range of less than 20 nm is disclosed and a second narrower range of 3 nm to 8 nm is disclosed such that at least the overlap of 3-5 nm is with sufficient specificity, see MPEP 2131.03 Anticipation of Ranges § II;
Or, in the alternative, the width of each of the structures is obvious see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.), wherein a horizontal spacing between the first and second structures is less than 30 nm (see [0064] “the pitch P1 separating adjacent fin structures 1 may range from 10 nm to 500 nm. In another example, the pitch P1 separating adjacent fin structures 1 may range from 20 nm to 50 nm”;
The spacing is anticipated because a first range of 10 nm to 500 nm is disclosed and a second narrower range of 20 nm to 50 nm is disclosed such that at least the overlap of 20-30 nm is with sufficient specificity, see MPEP 2131.03 § II;
Or, in the alternative, the spacing is obvious see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.) as measured between respective sidewall surfaces of the first and second structures at the respective bottoms of the upper portions of the first and second structures (see Figs. 1-5C, 6A-C, 7A-C, and 10A-C), and
wherein a vertical total height of each of the first and second structures is a sum of a first height of the lower portion of the respective structure and a second height of the upper portion of the respective structure (see Figs. 2A-C & “Labeled Fig. 2C” above), and
wherein the vertical total height of each of the first and second structure is greater than 80 nm (see [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm. In another embodiment, each of the plurality of fin structures 1 has a height H1 ranging from 30 nm to 100 nm.”;
The height of each of the structures is anticipated because a first range of 25 nm to 500 nm is disclosed and a second narrower range of 30 nm to 100 nm is disclosed such that at least the overlap of 80 to 100 nm is disclosed with sufficient specificity, see MPEP 2131.03 § II;
Or, in the alternative, the height of each of the structures is obvious see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
Cheng does not appear to explicitly disclose wherein each of the first and second structures comprises a single semiconductor material continuous from a bottom of the lower portion to a top of the upper portion.
Hafez discloses wherein each of the first and second structures comprises a single semiconductor material continuous from a bottom of the lower portion to a top of the upper portion (see attached document Figs. 18-22 and pg. 4 lines 26-32 and pg. 5 lines 1-13 “a fin may only include a single material, which may encompass substantially all of the fin”).
	The single material of the fin structures as taught by Hafez is incorporated as single material of the fin structures of Cheng. The combination discloses wherein each of the first and second structures comprises a single semiconductor material continuous from a bottom of the lower portion to a top of the upper portion.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate wherein each of the first and second structures comprises a single semiconductor material continuous from a bottom of the lower portion to a top of the upper portion as taught by Hafez as wherein each of the first and second structures comprises a single semiconductor material continuous from a bottom of the lower portion to a top of the upper portion of Cheng because the combination allows for structural and electrical continuity from the substrate to the entire fin material, and the combination is simple substitution of one known fin material for another which are provided as alternatives in a similar device (see Hafez Figs. 18-22 and pg. 4 lines 26-32 and pg. 5 lines 1-13).

7.	Regarding Claim 11, Cheng and Hafez disclose the integrated circuit device of claim 9, wherein the first structure is native to the substrate in that the first structure is a seamless extension of the substrate (element 5 portion of the first structure is native to the substrate in that the first structure is a seamless extension of the substrate).

8.	Regarding Claim 12, Cheng and Hafez disclose the integrated circuit device of claim 9, wherein the first and second structures comprise one or more group IV semiconductor material (see [0053] “the base semiconductor layer 5 may be a semiconducting material that may include, but is not limited to, germanium (Ge), silicon germanium (SiGe)”).

9.	Regarding Claim 13, Cheng and Hafez disclose the integrated circuit device of claim 12, wherein the one or more group IV semiconductor material comprises one or more of silicon and germanium (see [0053] “the base semiconductor layer 5 may be a semiconducting material that may include, but is not limited to, germanium (Ge), silicon germanium (SiGe)”).
10.	Regarding Claim 14, Cheng and Hafez disclose the integrated circuit device of claim 9, wherein the first and second structures comprise one or more group III-V semiconductor material (see [0053] “the base semiconductor layer 5 may be a semiconducting material that may include, but is not limited to, germanium (Ge), silicon germanium (SiGe)”).

11.	Regarding Claim 15, Cheng and Hafez disclose the integrated circuit device of claim 14, wherein the one or more group III-V semiconductor material comprises one or more of silicon and germanium (see [0053] “the base semiconductor layer 5 may be a semiconducting material that may include, but is not limited to, germanium (Ge), silicon germanium (SiGe)”).

12.	Regarding Claim 16, Cheng and Hafez disclose the integrated circuit device of claim 9, further comprising:
isolation material (element 8, see [0063] “isolation region 8 may be composed of a dielectric material”) on the substrate, the isolation material on opposing sides of the lower portion of each of the first and second structures (see Fig. 2C),
wherein the upper portion of each of the first and second structures extends above the isolation material that is adjacent the lower portions (see Fig. 2C elements 6-7 portion extends a height above element 8).

13.	Claim 10 is rejected under 35 U.S.C. 103 as obvious over Cheng et al. (US 2015/0364603 A1), hereinafter as Cheng, in view of Hafez et al. (WO 2015/112163 A1, see attached document), hereinafter as Hafez, in view of Balakrishnan et al. (US 9,524,969 B1), hereinafter as Balakrishnan


14.	Regarding Claim 10, Cheng and Hafez disclose the integrated circuit device of claim 9.
Cheng and Hafez do not appear to explicitly disclose wherein the first structure is a replacement fin in that there is a seam between the substrate and the first structure.
Balakrishnan discloses wherein the first structure is a replacement fin in that there is a seam between the substrate and the first structure (see Figs. 3-7 first structure of elements 28 is a replacement fin in that there is a seam between the substrate below, see Column 5 lines 14-57 additional fin structure elements 22 in the area of element 20B is replaced).
	The replacement fin of the first structure as taught by Balakrishnan is incorporated as a replacement fin of the first structure of Cheng. The combination discloses wherein the first structure is a replacement fin in that there is a seam between the substrate and the first structure.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first structure is a replacement fin in that there is a seam between the substrate and the first structure as taught by Balakrishnan as wherein the first structure is a replacement fin in that there is a seam between the substrate and the first structure of Cheng because the combination allows forming of different regions on the substrate having different material fins for structures such as NFETs and PFETs (see Balakrishnan Column 6 lines 41-67 and Column 7 lines 1-16);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known type of fin for another to obtain predictable results in a similar device (see Balakrishnan Figs. 3-7 and see Cheng Fig. 11 and [0049] having both n-type and p-type FinFETs on the same substrate).



Allowable Subject Matter
15.	Claims 1-8 and 17-20 are allowed.
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

16.	Claim 1, “the horizontal width of the first and second fins is less than 11 nm … the vertical total height each of the first and second fins is greater than 200 nm, and wherein a horizontal spacing between the first and second fins is less than 53 nm as measured between respective sidewall surfaces of the first and second fins at the respective bottoms of the upper portions of the first and second fins” – as instantly claimed and in combination with the additionally claimed limitations.
In particular, the closest prior art of record Cheng (US 2015/0364603 A1) discloses overlapping ranges for each of a fin width, fin height, and spacing between a first and second fin – see [0064]. While the three ranges provided by Cheng are overlapping, there is not a specific example provided such as to anticipate the claim limitations – see MPEP 2131.03 Anticipation of Ranges.
The Applicant’s figures 3-8 and [0022-0038] clearly shows criticality of the claimed ranges showing tests that are both inside and outside the claimed range and that standard manufacturing techniques result in collapse of the fin. As further detailed in MPEP 2131.03 II “In Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424.” Each of the fin height, fin width, and fin spacing together is shown to have a combined effect in determining whether each fin will collapse, and as such it would not be obvious to arbitrarily choose a very specific number within a range for the fin height, and then choose another very specific number within a range for the fin width, and then choose another very specific number within a range for the fin spacing without impermissible hindsight – in particular, the height disclosed in Cheng [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm. In another embodiment, each of the plurality of fin structures 1 has a height H1 ranging from 30 nm to 100 nm.” provides a first range of 25 nm to 500 nm and a second narrower range of 30 nm to 100 nm for which the first range is a wide range without sufficient specificity with respect to the criticality, determination of collapse, for the claimed range and the second narrower range is outside of the claimed range.
	All claims depending on claim 1 incorporate the same allowable subject matter.

17.	Claim 17, “the horizontal width of the first and second fin structures is less than 12 nm, wherein a vertical total height, for each of the first and second fins, is a sum of a first height of the lower portion of the fin and a second height of the upper portion of the fin, the vertical total height each of the first and second fins is greater than 200 nm, and wherein a horizontal spacing between the first and second fins is less than 50 nm” – as instantly claimed and in combination with the additionally claimed limitations.
In particular, the closest prior art of record Cheng (US 2015/0364603 A1) discloses overlapping ranges for each of a fin width, fin height, and spacing between a first and second fin – see [0064]. While the three ranges provided by Cheng are overlapping, there is not a specific example provided such as to anticipate the claim limitations – see MPEP 2131.03 Anticipation of Ranges.
The Applicant’s figures 3-8 and [0022-0038] clearly shows criticality of the claimed ranges showing tests that are both inside and outside the claimed range and that standard manufacturing techniques result in collapse of the fin. As further detailed in MPEP 2131.03 II “In Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424.” Each of the fin height, fin width, and fin spacing together is shown to have a combined effect in determining whether each fin will collapse, and as such it would not be obvious to arbitrarily choose a very specific number within a range for the fin height, and then choose another very specific number within a range for the fin width, and then choose another very specific number within a range for the fin spacing without impermissible hindsight – in particular, the height disclosed in Cheng [0064] “each of the fin structures 1 may have a height H1 ranging from 25 nm to 500 nm. In another embodiment, each of the plurality of fin structures 1 has a height H1 ranging from 30 nm to 100 nm.” provides a first range of 25 nm to 500 nm and a second narrower range of 30 nm to 100 nm for which the first range is a wide range without sufficient specificity with respect to the criticality, determination of collapse, for the claimed range and the second narrower range is outside of the claimed range.
	All claims depending on claim 17 incorporate the same allowable subject matter.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818